DETAILED ACTION
	This office action is in response to the amendment filed on January 28, 2021.  In accordance with this amendment, claims 1, 7, 12-14, 16, 17, and 19 have amended, while new claims 26-27 have been added.
Claims 1-27 are pending (claims 19-24 remain withdrawn from consideration as being related to non-elected Groups).  Applicant should continue to amend at least independent claim 19 during prosecution as the Examiner will consider this claim (with dependent claims 20-24) for rejoinder upon allowance.  However, all features of an allowed claim must be present in any withdrawn claim(s) in order to meet rejoinder requirements.
Because a new grounds of rejection is presented herein (to Bratkovski ‘079 and further in view of Brener et al. ‘839), this action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 28, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Claim Objections
Claim 17 is objected to because of the following informalities: the term “the signal radiation of a second wavelength” is not defined by claim 1.  There is no “signal radiation” feature in the independent claim.  Further, the term “the radiation of a third wavelength” should read “the radiation of the third wavelength” as this feature is defined by claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 16-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bratkovski US 2008/0258079 A1 (which has matured into U.S. Patent No. 7,560,707 B2), and further in view of Brener et al. U.S.P. No. 10,054,839 B1.
Regarding independent claims 1 and 25, Bratkovski US 2008/0258079 A1 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 4, 5A, 5B, 9; corresponding text, see in particular paragraphs [0030] – [0054]; Claims, in particular 1-4 and 10) a frequency conversion device 100 (Figs. 1A-1B, etc.), including a source of a pump beam (excitation can be “pump”) of electromagnetic (EM) radiation (Title) of a 1st wavelength, and an array of mutually spaced semiconductor islands 108 (see paras [0031], [0056], note “the st wavelength incident upon the semiconductor islands and EM radiation of a 2nd wavelength (at least fundamental light wavelength, but also combined incident laser light; see also Figs. 8A-8C with three separate wavelengths of light) incident upon the semiconductor islands cause the semiconductor islands to emit EM radiation of a 3rd wavelength different to the 1st and 2nd wavelength (2nd harmonic frequency or 3rd harmonic frequency, ABS, up-conversion of a wavelength) by at least one of sum frequency generation and difference frequency generation (at least SHG and THG are one of SFG and/or DFG in Bratkovski), wherein the semiconductor islands are supported by a transparent support 110 such that the support is transparent to radiation of the 3rd wavelength (see converted light 105 which is emitted through the support 110 in Fig. 1A), wherein at least the radiation of the 3rd wavelength passes through the transparent support.  Regarding independent method claim 25, this claim relates to the same method steps as outlined by device independent claim 1.
Regarding independent claim 1 (and inherent method of using same, for claim 25), there is no express and exact disclosure from Bratkovski ‘079 that the compound semiconductor material (that is formed by epitaxial growth) is a III-V semiconductor compound.  
Mie resonances and similar semiconductor materials in operation.  Brener et al. ‘839 teaches second harmonic generation (SHG) using the examples listed of III-V semiconductor materials that are capable of doubling the frequency (or “emit radiation of a second wavelength shorter than the first wavelength” of current claim 13) of the input light.  Brener teaches (Fig. 10; column 11, lines 6-40) an array of spaced III-V semiconductor materials (can be considered “islands” to each) other that exhibit the Mie resonance SHG of a shorter wavelength output using these designed semiconductor elements (such as GaAs, AlGaAs; see also ABS; column 12, lines 24-34 and column 12, lines 55-64).
Since Bratkovski ‘079 and Brener et al. ‘839 are both from the same field of endeavor, the purpose disclosed by Brener et al. ‘839 would have been recognized in the pertinent art of Bratkovski ‘079.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Brener et al. ‘839, to use III-V semiconductor materials as the usable composition of the semiconductor islands, in the device of Bratkovski ‘079 to recognize a device that incorporates method steps for manufacture as in pending claims 1 and 25 to realize similar functionalities and compositions to effect such Mie photonic resonances, in the device of Bratkovski.  The purposes and motivations for an improved nonlinear optical process (using III-V materials; column 11-13) such as outlined by Brener et al. ‘839 would have been obvious based on the combination of Bratkovski ‘079 and further in view of Brener et al. ‘839.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  
Regarding dependent claim 2, the Background of Bratkovski discusses infrared conversion to visible light (para [0002] – [0005]; dependent claim 20), which are selectable wavelengths in operation.
Regarding claim 3, the pump excitation is directed “along a plane” of the semiconductor islands.
Regarding claim 5, note paragraph [0050] of Bratkovski which cites using a filter for unwanted signals, and accordingly this dependent would be obvious for these reasons in the prior art.  KSR.
Regarding claim 6, because visible light can be viewed as the output (SHG or THG; claim 20), the device must be transparent for such light to pass through the substrate to the viewer.
Regarding claim 7, because “forward” direction is a frame of reference, the Examiner can pick any direction for “forward.”  Thus, claim 7 is rejected by the “direction(s)” shown at both the top and bottom in Fig. 1A.
Regarding claim 16, the shapes of the islands are cylinder in shape in Bratkovski (Fig. 1A, 1B) and Brener (Figs. 8 and 10) teach cylinder shapes that can be measured in “hundreds” of nanometers.
Regarding new dependent claims 26-27, Mie Resonances are supported in the combination of Bratkovski and Brener (para [0029] Bratkovski).
verbatim recited in the combination rejection of Bratkovski/Brener, is however an obvious design choice (for each claim) relating to the combined teachings of Bratkovski/Brener for the base independent claim 1.  These added features to the base “frequency conversion device” of claim 1, using variable, materials, ranges, obvious selectable ranges in scope, etc. would have been an obvious to try and implement a desired addition to a normally skilled artisan in semiconductor design.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The materials, features, ranges, and additional layers of materials are common in optical device fabrication, and having these features would have been recognized to improve protection and durability of the islands in optical operation. KSR.  The optical properties or refractive indexes of the material(s) are also obvious design choices in the art.  For these reasons, all further dependent claims 4, 8, 9, and 17-18 are found obvious over Bratkovski/Brener, standing alone.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bratkovski US 2008/0258079 A1 and further in view of Brener et al. U.S.P. No. 10,054,839 B1, as applied to independent claim 1, and further in view of De Boer et al. US 2017/0309797 A1.
Regarding sole examined independent claim 1, the combination of Bratkovski US 2008/0258079 A1 and Brener et al. U.S.P. No. 10,054,839 B1 (henceforth “COMBO”) makes obvious this method of manufacture.  See the full obviousness rejection above in section (8).  
embedded in the transparent support, having a transparent substrate attached to the transparent support to cover and embed these island features, or the further dependencies (from claim 11) as represented by claims 12-15.  
De Boer et al. US 2017/0309797 A1 teaches (ABS; Figures 1, 7A, 7B, 8-9; corresponding text, see in particular paragraphs [0035] – [0041], [0062] – [0066]; Claims) an inherent method for manufacturing a frequency (“wavelength”) conversion device 100, the method comprising: forming, on a substrate 112 (at surface 106 in Fig. 1), an array of mutually spaced semiconductor islands 104 ([0040], “dielectric nanoparticles” can be a “semiconductor”), the semiconductor islands of nanometer scale (can be measured in nm) and configured so that radiation of a first wavelength 108 (from light source 109, Fig. 1) incident upon the semiconductor islands cause them to emit radiation of a second wavelength by a nonlinear frequency / wavelength conversion process via photonic Mie resonances at the first and/or second wavelengths (paras [0040], [0043], [0055] describe the Mie resonances for the dielectric nanoparticles of De Boer); and attaching the semiconductor islands to a transparent support 102 that is transparent to radiation of the second wavelength to provide a frequency conversion device (layer 102 is a “wavelength conversion” layer), wherein the array of mutually spaced semiconductor island is supported by the transparent support so that radiation of the first wavelength 108 incident upon the frequency conversion device causes the frequency conversion device to emit radiation of the second 
Regarding dependent claims 10-11, De Boer teaches that the semiconductor islands 104 of De Boer ‘797 can be considered as “at least partially embedded” in the transparent support 102 (Fig. 1).
Since COMBO and De Boer ‘797 are all from the same field of endeavor, the purpose disclosed by De Boer ‘797 would have been recognized in the pertinent art of COMBO.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of De Boer ‘797, to use a transparent substrate that at least encapsulates some of the semiconductor islands, in an effort to improve the propagation of the converted wavelength in this transparent region, in the device of COMBO to improve optical coupling efficiency, as having the 2nd wavelength be entirely within a transparent support (and not propagating in free space) would decrease optical signal degradation and loss.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claims 10-11 do not serve to create any patentable distinction over COMBO and further in view of De Boer ‘797.
Regarding further dependent claims 12-15, using multiple transparent layers and materials thereof is viewed an obvious design choice relating to the combined teachings of COMBO and De Boer ‘797 above for base claim 11.  Transparent sub-layers, and usable materials such as at least “glass” / MgF2 / BaF2, creating types optical effects for the 1st, 2nd, 3rd wavelengths would have been an obvious selection of usable materials to a normally skilled artisan in semiconductor design.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  .  

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 25-27 (see amendment filed January 28, 2021 on pages 7-9) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new grounds of rejection to pending claims 1-18 and 25-27 is presented above.

Withdrawn claims 19-24 should be amended concurrently with the elected Group I (claims 1-18 and 25-27) and will be considered for rejoinder upon allowance.  

The rejections of claims 1-18 and 25-27 are made NON-FINAL because of the Examiner has shifted the primary grounds of rejection to Bratkovski/Brener for claims 1 and 25 above.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Conclusion
This office action is made NON-FINAL.  Note the new combination rejection under 35 U.S.C. 103 to Bratkovski and further in view of Brener.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 12, 2021